DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-90 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 12/19/2019, 08/21/2020 and 02/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  Line 10 states “unit including;” and should be replaced with “unit including:”.  Appropriate correction is required.

5.	Claim 22 is objected to because of the following informalities:  Line 2 states “general IP communication protocol” and should be replaced with “general purpose IP communication protocol”.  Appropriate correction is required.

6.	Claim 39 is objected to because of the following informalities:  Line 3 states “wherein marshalling unit including a memory and a processor” and should be replaced with “wherein the marshalling unit including the memory and the processor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4, 6-8, 10-26, 28-39, 41-55, 59, 60, 62-67 and 69-90 are rejected under 35 U.S.C. 103 as being unpatentable over Sherriff et al. (US Pub. No. 2018/0113830 hereinafter “Sherriff” – IDS Submission) in view of Neitzel et al. (US Patent No. 8,977,851 hereinafter “Neitzel” – IDS Submission).
Referring to claim 1, Sherriff discloses an input/output device for use in a process control system to communicatively couple a plurality of field devices to a process controller, the input/output device comprising (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140.): 
a head-end unit including a first base unit and one or more processor modules disposed on the first base unit (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.); 
a first bus disposed in the first base unit and communicatively coupled to the one or more processor modules, the first bus connected to an external connector adapted to be communicatively coupled to the process controller (Sherriff -  par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145 to which the process controller 120a may be connected (e.g., via the wired or wireless connection 118a shown in FIG. 2A).); 
(Sherriff -  par. [0058] discloses one or more electronic marshaling modules 148 that communicatively connect to the I/O card carrier 142.), the second base unit including (Sherriff - Fig. 2B & par. [0058] discloses one or more electronic marshaling modules 148.): 
a plurality of marshalling units disposed thereon (Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152.); and 
a different terminal block associated with each of the marshalling units, wherein each terminal block accepts wiring to be used to communicatively couple the terminal block to one or more of the field devices (Sherriff –Fig. 2G & par. [0068-0069] disclose a plurality of terminal blocks 150a-l associated with, respectfully, each of the EMCs 110a-l, wherein each terminal block 150a-l is coupled to a field device 102a-l via wires 153a-l.); and 
second and third busses disposed on the first and second base units, wherein the second and third busses communicatively couple the one or more processor modules to the plurality of marshalling units (Sheriff – see Figs. 3-5 & par. [0072-0095]); 
wherein a first one of the marshalling units is associated with and performs communications with a set of one or more field devices using a first type of physical layer and a second one of the marshalling units is associated with and performs communications with a different set of one or more field devices using a second type of physical layer different than the first type of physical layer, and wherein the terminal block associated with the first marshalling unit accepts the first type of physical layer and the terminal block associated with the second marshalling unit accepts the second type of physical layer (Sheriff – see Figs. 3-5 & par. [0072-0095]).

	Neitzel discloses each marshalling unit including a memory and a processor for performing communications (Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Neitzel’s teachings with Sherriff’s teachings for the benefit of providing additional security measures to prevent unauthorized changes to safety instrumented systems even when the process control system itself has been compromised (Neitzel – Col. 1, lines 52-56).

Referring to claim 2, Sherriff and Neitzel disclose the input/output device of claim 1, wherein the first marshalling unit supports communications using a first communication protocol via the first type of physical layer and the second marshalling unit supports communications using a second communication protocol via the second type of physical layer, the second communication protocol being different than the first communication protocol (Sheriff – see Figs. 4-5 & Par. [0078] disclose each of the distributed marshaling module 210 and, in particular, a communication module 218, may include a pair of communication ports 212 and 214. In embodiments, the communication ports 212, 214 may be Ethernet communication ports configured to communicate via an Ethernet protocol. Generally, however, the communication ports 212, 214 may operate using any communication protocol and medium, known or developed in the future, suitable for providing secure, timely, error-free network communication between the distributed marshaling module 210 and I/O cards 203, 203'.). 

Referring to claim 3, Sherriff and Neitzel disclose the input/output device of claim 2, wherein the first communication protocol is a general purpose IP communication protocol and the second communication protocol is a process control communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol and Hart protocol.).

Referring to claim 4, Sherriff and Neitzel disclose the input/output device of claim 3, wherein the first communication protocol is an Ethernet communication protocol and the second communication protocol is a HART communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol and Hart protocol.).

Referring to claim 6, Sherriff and Neitzel disclose the input/output device of claim 1, wherein the second bus supports communications between the first marshalling unit and the processor module using the first physical layer and the third bus supports communications between the second marshalling unit and the processor module using the second physical layer (Sheriff – see Figs. 4-5 & Par. [0078] disclose each of the distributed marshaling module 210 and, in particular, a communication module 218, may include a pair of communication ports 212 and 214. In embodiments, the communication ports 212, 214 may be Ethernet communication ports configured to communicate via an Ethernet protocol. Generally, however, the communication ports 212, 214 may operate using any communication protocol and medium, known or developed in the future, suitable for providing secure, timely, error-free network communication between the distributed marshaling module 210 and I/O cards 203, 203'.).


Referring to claim 7, Sherriff and Neitzel disclose the input/output device of claim 1, wherein the head-end unit includes a first power supply for providing power for field devices that use a first communication protocol via the first physical layer, and includes a second power supply for (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE).).

Referring to claim 8, Sherriff and Neitzel disclose the input/output device of claim 1, wherein the head-end unit includes a power supply for providing power for field devices that use a first communication protocol via the first physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE). 

Referring to claim 10, Sherriff and Neitzel disclose the input/output device of claim 1, wherein the head-end unit includes a power supply and a switch conforming to the first physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE). Neitzel – col. 9, line 1 discloses field junction boxes (FJBs) 134.).).

Referring to claim 11, Sherriff and Neitzel disclose the input/output device of claim 1, wherein the marshalling units are insertable and removable from the second base unit, and wherein each of the marshalling units communicatively couple to one and only one of the second or third busses and to an associated terminal block when inserted into the second base unit (Sheriff – see Par. [0056, 0058, 0060, 0067-0069] & Figs. 2B, 2F, 2G).

Referring to claim 12, Sherriff and Neitzel disclose the input/output device of claim 11, wherein the second base unit includes a plurality of slots into which each of the removable marshalling units can be inserted (Sheriff – see Par. [0058] & Fig. 2B disclose the I/O card base lower portion 148 having a plurality of slots 149a for inserting the EMCs 110a, 152).

Referring to claim 13, Sherriff and Neitzel disclose the input/output device of claim 12, wherein the each of the second and third busses are communicatively coupled to each of the slots (Sheriff – see Par. [0067-0068] & Figs. 2F, 2G).

Referring to claim 14, Sherriff and Neitzel disclose the input/output device of claim 1, wherein the processor module supports communications on both the second and third busses using different communication protocols (Sheriff – see Par. [0075, 0078]).

Referring to claim 15, Sherriff and Neitzel disclose the input/output device of claim 1, wherein the processor module includes a first processor unit to communicate with field devices via the second bus and one or more marshalling units coupled to the second bus and a second processor unit to communicate with field devices via the third bus and one or more marshalling units coupled to the third bus (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 16, Sherriff and Neitzel disclose the input/output device of claim 1, wherein the processor module includes a first processor unit to communicate with field devices via the second bus and one or more marshalling units coupled to the second bus using a first communication protocol and a second processor unit to communicate with field devices via the third bus and one or more marshalling units coupled to the third bus using a second communication protocol that is different than the first communication protocol (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 17, Sherriff discloses an input/output device for use in a process control system to communicatively couple a plurality of field devices to a process controller, the input/output device comprising (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140.): 
a base (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142.); 
a head-end unit disposed on the base, the head-end unit including one or more processor modules (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.); 
a first bus disposed on the base and communicatively coupled to the one or more processor modules, the first bus connected to an external connector on the base that is adapted to communicatively couple the first bus to the process controller (Sherriff -  par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145 to which the process controller 120a may be connected (e.g., via the wired or wireless connection 118a shown in FIG. 2A).); 
(Sherriff – a plurality of slots 149a disposed on the lower portion of the base 148.); 
a plurality of terminal blocks, with each terminal block being communicatively coupled to a different one of the plurality of slots and wherein each terminal block accepts wiring to be used to communicatively couple the terminal block to one or more of the field devices (Sherriff –Fig. 2G & par. [0068-0069] disclose a plurality of terminal blocks 150a-l associated with, respectfully, each of the EMCs 110a-l, wherein each terminal block 150a-l is coupled to a field device 102a-l via wires 153a-l.); 
a second bus disposed on the base that communicatively couples the one or more processor modules to each of the plurality of slots (Sheriff – see Figs. 3-5 & par. [0072-0095]); and 
a plurality of marshalling units, and wherein each of the plurality of marshalling units is insertable into any of the slots, such that, when inserted into one of the slots, a marshalling unit communicatively couples to one of the terminal blocks and to the second bus (Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152 inserted into slots 149a coupled to termination blocks 150 & see Fig. 5.); 
wherein a first one of the marshalling units is associated with and performs communications with a set of one or more of the field devices using a first type of physical layer and a second one of the marshalling units is associated with and performs communications with a different set of one or more of the field devices using a second type of physical layer that is different than the first type of physical layer, and wherein when the first one of the marshalling units is inserted into a first one of the slots, the terminal block associated with the first one of the slots accepts the first type of physical layer and wherein when the second one of the marshalling units is inserted into a second one of the slots, the terminal block associated with (Sheriff – see Figs. 3-5 & par. [0072-0095]).
Sherriff fails to explicitly disclose each of the plurality of marshalling unit includes a memory and a processor for performing communications.
	Neitzel discloses each of the plurality of marshalling unit includes a memory and a processor for performing communications (Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Neitzel’s teachings with Sherriff’s teachings for the benefit of providing additional security measures to prevent unauthorized changes to safety instrumented systems even when the process control system itself has been compromised (Neitzel – Col. 1, lines 52-56).

Referring to claim 18, Sherriff and Neitzel disclose the input/output device of claim 17, wherein the second bus includes a first sub-bus coupled between the one or more processor modules and each of the slots and includes a second sub-bus coupled between the one or more processor modules and each of the slots (Sheriff – see Fig. 6).

Referring to claim 19, Sherriff and Neitzel disclose the input/output device of claim 18, wherein the first sub-bus supports communications using the first physical layer and the second sub-bus supports communications using the second physical layer (Sheriff – see Fig. 6).

Referring to claim 20, Sherriff and Neitzel disclose the input/output device of claim 18, wherein the one or more processor modules includes a first processor unit that communicates with the field devices coupled to the input/output device via the first physical layer and includes a second (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 21, Sherriff and Neitzel disclose the input/output device of claim 20, wherein the first processor unit communicates with the field devices coupled to the input/output device via the first physical layer using a first communication protocol and wherein the second processor unit communicates with the field devices coupled to the input/output device via the second physical layer using a second communication protocol that is different than the first communication protocol (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 22, Sherriff and Neitzel disclose the input/output device of claim 21, wherein the first communication protocol is a general IP communication protocol and the second communication protocol is a process control communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol and Hart protocol.).

Referring to claim 23, Sherriff and Neitzel disclose the input/output device of claim 18, wherein the first one of the marshalling units when inserted into any one of the plurality of slots, communicatively connects with the first sub-bus to support the first physical layer and the second one of the marshalling units, when inserted into any one of the plurality of slots connects to the second sub-bus to support the second physical layer (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 24, Sherriff and Neitzel disclose the input/output device of claim 17, wherein the first marshalling unit supports communications using a first communication protocol via the (Sheriff – see Figs. 4-5 & Par. [0078] disclose each of the distributed marshaling module 210 and, in particular, a communication module 218, may include a pair of communication ports 212 and 214. In embodiments, the communication ports 212, 214 may be Ethernet communication ports configured to communicate via an Ethernet protocol. Generally, however, the communication ports 212, 214 may operate using any communication protocol and medium, known or developed in the future, suitable for providing secure, timely, error-free network communication between the distributed marshaling module 210 and I/O cards 203, 203'.).

Referring to claim 25, Sherriff and Neitzel disclose the input/output device of claim 17, wherein the head-end unit includes a power supply for providing power for field devices that use a first communication protocol via the first physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE).).

Referring to claim 26, Sherriff and Neitzel disclose the input/output device of claim 17, wherein the head-end unit includes a first power supply for providing power for field devices that use a first communication protocol via the first physical layer, and includes a second power supply for providing power for field devices that use a second communication protocol via the second (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE).

Referring to claim 28, Sherriff and Neitzel disclose the input/output device of claim 17, wherein the head-end unit includes a power supply and a switch that conforms with the first physical layer and one of the marshalling units is communicatively connected to the power supply and switch in the head-end unit via the second bus and performs communication between one or more field devices and the power supply and switch using the first physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE). Neitzel – col. 9, line 1 discloses field junction boxes (FJBs) 134.).).

Referring to claim 29, Sherriff discloses a process control system for use in controlling a process plant, comprising: 
a process controller (Sherriff – Figs. 2A-2G, 5 shows process controller 120a); 
a plurality of field devices for performing control functions with the process plant (Sherriff – see Par. [0035-0037]), wherein a first one of the plurality of field devices uses a first communication protocol that uses a first type of physical layer and a second one of the plurality (Sheriff – see Par. [0078, 0082-0094]); 
an input/output device coupled between the process controller and each of the plurality of field devices, the input/output device including (Sherriff – Fig. 1 shows I/O devices 26, 28, 29 coupled between the process controller 11 and the field devices 15-22, 23a-23c, 24a-24c.), 
a base (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142.); 
a head-end unit disposed on the base, the head-end unit including one or more input/output processor modules (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.); 
a first bus disposed on the base and communicatively coupled between the one or more input/output processor modules and the process controller (Sherriff -  par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145 to which the process controller 120a may be connected (e.g., via the wired or wireless connection 118a shown in FIG. 2A).); 
a plurality of slots disposed on the base (Sherriff – a plurality of slots 149a disposed on the lower portion of the base 148.); 
a plurality of terminal blocks disposed on the base, each terminal block being communicatively coupled to a different one of the plurality of slots and wherein each terminal block accepts wiring to be used to communicatively couple the terminal block (Sherriff –Fig. 2G & par. [0068-0069] disclose a plurality of terminal blocks 150a-l associated with, respectfully, each of the EMCs 110a-l, wherein each terminal block 150a-l is coupled to a field device 102a-l via wires 153a-l.); 
a second bus disposed on the base that communicatively couples the one or more input/output processor modules to each of the plurality of slots (Sheriff – see Figs. 3-5 & par. [0072-0095]); and 
a plurality of marshalling units, and wherein each of the plurality of marshalling units is insertable into one of the slots, such that, when inserted into one of the slots, a marshalling unit communicatively couples to one of the terminal blocks and to the second bus (Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152 inserted into slots 149a coupled to termination blocks 150 & see Fig. 5.); 
wherein a first one of the marshalling units is associated with and performs communications with the first one of the field devices using the first type of physical layer and a second one of the marshalling units is associated with and performs communications with the second one of the field devices using the second type of physical layer, and wherein when the first one of the marshalling units is inserted into a first one of the slots, the terminal block associated with the first one of the slots accepts the first type of physical layer and wherein when the second one of the marshalling units is inserted into a second one of the slots, the terminal block associated with the second one of the slots accepts the second type of physical layer (Sheriff – see Figs. 3-5 & par. [0072-0095]).
Sherriff fails to explicitly disclose each of the plurality of marshalling unit includes a memory and a processor for performing communications.
(Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Neitzel’s teachings with Sherriff’s teachings for the benefit of providing additional security measures to prevent unauthorized changes to safety instrumented systems even when the process control system itself has been compromised (Neitzel – Col. 1, lines 52-56).

Referring to claim 30, Sherriff and Neitzel disclose the process control system of claim 29, wherein the first physical layer is a physical layer that supports a general purpose IP communication protocol and the second physical layer is a physical layer that supports a process control communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol and Hart protocol.).

Referring to claim 31, Sherriff and Neitzel disclose the process control system of claim 30, wherein the first communication protocol is an Ethernet communication protocol and the second communication protocol is a HART communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol and Hart protocol.).

Referring to claim 32, Sherriff and Neitzel disclose the process control system of claim 29, wherein each of the terminal blocks is configured to accept wiring for both the first and the second physical layers (Sherriff –Fig. 2G & par. [0068-0069] disclose a plurality of terminal blocks 150a-l associated with, respectfully, each of the EMCs 110a-l, wherein each terminal block 150a-l is coupled to a field device 102a-l via wires 153a-l.).

Referring to claim 33, Sherriff and Neitzel disclose the process control system of claim 29, wherein the second bus includes a first sub-bus and second sub-bus, wherein the first sub-bus supports communications between the first marshalling unit and the one or more input/output processor modules using the first physical layer and second sub-bus supports communications between the second marshalling unit and the one or more input/output processor modules using the second physical layer (Sheriff – see Fig. 6).

Referring to claim 34, Sherriff and Neitzel disclose the process control system of claim 33, wherein the marshalling units are insertable and removable from the base unit, and wherein each of the marshalling units communicatively couples to one and only one of the first or the second sub-busses and communicatively couples to an associated terminal block when inserted into a slot on the base unit (Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152 inserted into slots 149a coupled to termination blocks 150 & see Fig. 5.).

Referring to claim 35, Sherriff and Neitzel disclose the process control system of claim 33, wherein the one or more input/output processor modules supports communications on both the first and second sub-busses using different communication protocols (Sheriff – see Par. [0075, 0078]).

Referring to claim 36, Sherriff and Neitzel disclose the process control system of claim 33, wherein the one or more input/output processor module includes a first processor unit to (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 37, Sherriff and Neitzel disclose the process control system of claim 33, wherein the one or more input/output processor modules includes a first processor unit to communicate with field devices via the first sub-bus and one or more marshalling units coupled to the first sub-bus using a first communication protocol, and wherein the one or more input/output processor modules includes a second processor unit to communicate with field devices via the second sub-bus and one or more marshalling units coupled to the second sub-bus using a second communication protocol that is different than the first communication protocol (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 38, Sherriff and Neitzel disclose the process control system of claim 29, wherein the head-end unit includes a power supply for providing power for a first communication protocol via the first physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE).).

Referring to claim 39, Sherriff and Neitzel disclose the process control system of claim 29, wherein the head-end unit includes a first power supply for providing power for field devices that use a first communication protocol via wherein marshalling unit including a memory and a processor for performing communications the first physical layer (Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.), and includes a second power supply for providing power for field devices that use a second communication protocol via the second physical layer  (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE).

Referring to claim 41, Sherriff and Neitzel disclose the process control system of claim 29, wherein the head-end unit includes a power supply and a switch conforming to the first physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE). Neitzel – col. 9, line 1 discloses field junction boxes (FJBs) 134.).).

Referring to claim 42, Sherriff discloses a process control system for use in controlling a process plant, comprising: 
(Sherriff – Figs. 2A-2G, 5 shows process controller 120a); 
a plurality of field devices for performing control functions within the process plant (Sherriff – see Par. [0035-0037]), wherein a first set of the plurality of field devices uses a first communication protocol that uses a first type of physical layer and a second set of the plurality of field devices uses a second communication protocol that uses a second type of physical layer, wherein the first type of physical layer and the second type of physical layer are different types of physical layers and wherein the first communication protocol is different than the second communication protocol (Sheriff – see Par. [0078, 0082-0094]); 
an input/output device coupled between the process controller and each of the plurality of field devices, the input/output device including (Sherriff – Fig. 1 shows I/O devices 26, 28, 29 coupled between the process controller 11 and the field devices 15-22, 23a-23c, 24a-24c.), 
a base (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142.);
a head-end unit disposed on the base, the head-end unit including one or more input/output processor modules (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.); 
a first bus disposed on the base and communicatively coupled to the one or more input/output processor modules, the first bus communicatively coupled to the process controller (Sherriff -  par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145 to which the process controller 120a may be connected (e.g., via the wired or wireless connection 118a shown in FIG. 2A).); 
(Sheriff – see Figs. 3-5 & par. [0072-0095]); 
a plurality of marshaling units disposed on the base, and wherein each of the plurality of marshalling unit is communicatively coupled to the one or more input/output processor modules via either the second bus or the third bus (Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152 inserted into slots 149a coupled to termination blocks 150 & see Fig. 5.); and 
a plurality of terminal blocks disposed on the base, each terminal block being communicatively coupled to a different one of the plurality of marshalling units and wherein each terminal block accepts wiring to be used to communicatively couple the terminal block to one or more of the plurality of field devices  (Sheriff – see Figs. 3-5 & par. [0072-0095]); 
wherein a first one of the marshalling units is associated with and performs communications with at least one of the first set of field devices using the first type of physical layer and a second one of the marshalling units is associated with and performs communications with at least one of the second set of field devices using the second type of physical layer (Sheriff – see Figs. 3-5 & par. [0072-0095]).
Sherriff fails to explicitly disclose each of the plurality of marshalling unit includes a memory and a processor for performing communications.
	Neitzel discloses each of the plurality of marshalling unit includes a memory and a processor for performing communications (Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.).


Referring to claim 43, Sherriff and Neitzel disclose the process control system of claim 42, wherein the first marshalling unit communicates with the one of the first set of field devices using the first communication protocol and the second marshalling unit communicates with the one of the second set of field devices using the second communication protocol (Sheriff – see Figs. 4-5 & Par. [0078] disclose each of the distributed marshaling module 210 and, in particular, a communication module 218, may include a pair of communication ports 212 and 214. In embodiments, the communication ports 212, 214 may be Ethernet communication ports configured to communicate via an Ethernet protocol. Generally, however, the communication ports 212, 214 may operate using any communication protocol and medium, known or developed in the future, suitable for providing secure, timely, error-free network communication between the distributed marshaling module 210 and I/O cards 203, 203'. Par. [0037, 0038, 0040, 0041] disclose the field devices capable of using different types of communication protocols.).

Referring to claim 44, Sherriff and Neitzel disclose the process control system of claim 42, wherein the base includes a plurality of slots and wherein each of the marshalling units is adapted to be insertably mounted in one of the slots to connect the marshalling unit to one of the second or third busses and to one of the terminal blocks (Sheriff – see Par. [0056, 0058, 0060, 0067-0069] & Figs. 2B, 2F, 2G disclose the I/O card base lower portion 148 having a plurality of slots 149a for inserting the EMCs 110a, 152.).

Referring to claim 45, Sherriff and Neitzel disclose the process control system of claim 44, wherein each slot is communicatively coupled to each of the second and third busses (Sheriff – see Par. [0067-0068] & Figs. 2F, 2G).

Referring to claim 46, Sherriff and Neitzel disclose the process control system of claim 45, wherein the second bus supports communications between the first marshalling unit and one of the one or more input/output processor modules using the first physical layer and third bus supports communications between the second marshalling unit and one of the one or more input/output processor modules using the second physical layer (Sheriff – see Figs. 4-5 & Par. [0078] disclose each of the distributed marshaling module 210 and, in particular, a communication module 218, may include a pair of communication ports 212 and 214. In embodiments, the communication ports 212, 214 may be Ethernet communication ports configured to communicate via an Ethernet protocol. Generally, however, the communication ports 212, 214 may operate using any communication protocol and medium, known or developed in the future, suitable for providing secure, timely, error-free network communication between the distributed marshaling module 210 and I/O cards 203, 203'.).

Referring to claim 47, Sherriff and Neitzel disclose the process control system of claim 45, wherein the one or more input/output processor modules supports communications on the second and third busses using different communication protocols (Sheriff – see Par. [0075, 0078]).

Referring to claim 48, Sherriff and Neitzel disclose the process control system of claim 45, wherein the one or more input/output processor modules includes a first processor unit to communicate with field devices via the second bus and the input/output device includes one or more marshalling units coupled to the second bus and wherein the one or more input/output processor modules includes a second processor unit to communicate with field devices via the third bus and the input/output device includes one or more marshalling units coupled to the third bus (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 49, Sherriff and Neitzel disclose the process control system of claim 45, wherein the one or more input/output processor modules includes a first processor unit to communicate with field devices via the second bus using a first communication protocol and the input/output device includes one or more marshalling units coupled to the second bus to communicate with one or more of the field devices using the first communication protocol, and wherein the one or more input/output processor modules includes a second processor unit to communicate with one or more of the field devices via the third bus using a second communication protocol and the input/output device includes one or more marshalling units coupled to the third bus to communicate with the one or more of the field devices using the second communication protocol, wherein the first communication protocol is different than the second communication protocol (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 50, Sherriff and Neitzel disclose the process control system of claim 42, wherein the head-end unit includes a power supply for providing power for a first communication protocol via the first physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE).).

Referring to claim 51, Sherriff and Neitzel disclose the process control system of claim 42, wherein the head-end unit includes a first power supply for providing power for field devices that use the first communication protocol via the first physical layer, and includes a second power supply for providing power for field devices that use the second communication protocol via the second physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE).).

Referring to claim 52, Sherriff discloses an input/output device for use in providing communications between an external device and a plurality of field devices, comprising (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140.): 
a base (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142.); 
(Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.); 
a first bus disposed on the base and communicatively coupled to the processor module, the first bus connected to an external connector on the base that is adapted to communicatively couple the first bus to the external device (Sherriff -  par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145 to which the process controller 120a may be connected (e.g., via the wired or wireless connection 118a shown in FIG. 2A).); 
a plurality of slots disposed on the base (Sherriff – a plurality of slots 149a disposed on the lower portion of the base 148.); 
a plurality of terminal blocks, with each terminal block being communicatively coupled to a different one of the plurality of slots and wherein each terminal block accepts wiring to be used to communicatively couple the terminal block to one or more of the field devices (Sherriff –Fig. 2G & par. [0068-0069] disclose a plurality of terminal blocks 150a-l associated with, respectfully, each of the EMCs 110a-l, wherein each terminal block 150a-l is coupled to a field device 102a-l via wires 153a-l.); 
a second bus disposed on the base that communicatively couples the processor module to each of the plurality of slots (Sheriff – see Figs. 3-5 & par. [0072-0095]); and 
a plurality of marshalling units, and wherein each of the plurality of marshalling units is insertable into any of the slots, such that, when inserted into one of the slots, a marshalling unit communicatively couples to one of the terminal blocks and to the second bus (Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152 inserted into slots 149a coupled to termination blocks 150 & see Fig. 5.); 
(Sheriff – see Figs. 3-5 & par. [0072-0095]).
	Sherriff fails to explicitly disclose each marshalling unit including a memory and a processor for performing communications.
	Neitzel discloses each marshalling unit including a memory and a processor for performing communications (Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Neitzel’s teachings with Sherriff’s teachings for the benefit of providing additional security measures to prevent unauthorized changes to safety instrumented systems even when the process control system itself has been compromised (Neitzel – Col. 1, lines 52-56).

Referring to claim 53, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the processor module includes a first processor unit that communicates with the field devices coupled to the input/output device via the first type of physical layer using the first communication protocol (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 54, Sherriff and Neitzel disclose the input/output device of claim 53, wherein the first communication protocol is a general purpose IP communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol.).

Referring to claim 55, Sherriff and Neitzel disclose the input/output device of claim 53, wherein the first communication protocol is an Ethernet communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol.).

Referring to claim 59, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the first type of physical layer is an Ethernet physical layer (Sheriff – see Par. [0037] disclosing Ethernet protocol.).

Referring to claim 60, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the head-end unit includes a power supply for providing power for field devices that use a first communication protocol via the first type of physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE).).

Referring to claim 62, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the head-end unit includes a power supply and a switch conforming to the first type of physical layer (Sheriff – Par. [0107] discloses the communication connections between the distributed marshaling modules and the head-end may also supply power to the distributed marshaling modules, to the EMCs populated in the circuitry blocks of the distributed marshaling modules, and even to the field devices connected to the EMCs. Any known method of providing power over a network connection may be implemented, including Power over Ethernet (PoE). Neitzel – col. 9, line 1 discloses field junction boxes (FJBs) 134.).).

Referring to claim 63, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the processor module is removably mounted on the base (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.).

Referring to claim 64, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the first one of the marshalling units is communicatively coupled, via one of the terminal blocks, to one or more field device interface devices via the first type of physical layer and uses the first communication protocol to communicate with the one or more field device interface devices, wherein one of the field device interface devices is coupled to one or more field devices via a second type of physical layer different than the first type of physical layer (Sheriff – see Figs. 2B, 3-5 & par. [0058, 0072-0095]).

Referring to claim 65, Sherriff and Neitzel disclose the input/output device of claim 64, wherein the one of the field device interface devices is communicatively coupled to the one or more field devices via the second type of physical layer and communicates to the one or more field devices over the second type of physical layer via a second communication protocol different than the first communication protocol (Sheriff – see Par. [0078, 0082-0094]).

Referring to claim 66, Sherriff and Neitzel disclose the input/output device of claim 65, wherein the second communication protocol is a process control communication protocol (Sheriff – see Par. [0037] disclosing Ethernet protocol and Hart protocol.).

Referring to claim 67, Sherriff and Neitzel disclose the input/output device of claim 66, wherein the second communication protocol is one of a HART, Fieldbus, PROFIBUS or CAN communication protocol (Sheriff – see Par. [0037] disclosing a Hart protocol.).

Referring to claim 69, Sherriff and Neitzel disclose the input/output device of claim 65, wherein the first one of the marshalling units communicates directly with one or more further field devices coupled to the first type of physical layer using the first communication protocol (Sheriff – see Figs. 4-5 & Par. [0078] disclose each of the distributed marshaling module 210 and, in particular, a communication module 218, may include a pair of communication ports 212 and 214. In embodiments, the communication ports 212, 214 may be Ethernet communication ports configured to communicate via an Ethernet protocol. Generally, however, the communication ports 212, 214 may operate using any communication protocol and medium, known or developed in the future, suitable for providing secure, timely, error-free network communication between the distributed marshaling module 210 and I/O cards 203, 203'.)..

Referring to claim 70, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the first marshalling unit is coupled to one or more of the field devices via a first type of physical layer that includes a wireless communication link (Sherriff – see Par. [0037, 0038, 0043-0045, 0051, 0056, 0060]).

Referring to claim 71, Sherriff and Neitzel disclose the input/output device of claim 52, wherein the first marshalling unit is coupled to one or more of the field devices via a wired connection according to the first type of physical layer and a wireless gateway, wherein the wireless gateway is configured to communicate with one or more field devices via a wireless communication physical layer (Sherriff – see Par. [0037, 0038, 0043-0045, 0051, 0056, 0060]).

Referring to claim 72, Sherriff and Neitzel disclose the input/output device of claim 71, wherein the wireless communication physical layer conforms to the first type of physical layer (Sherriff – see Par. [0043-0045, 0051, 0056, 0060]).

Referring to claim 73, Sherriff discloses a field device access system for use in communicating with one or more field devices in a process plant, the field devices being coupled to a process controller, comprising: 
a plurality of field devices for performing control functions with the process plant (Sherriff – see Par. [0035-0037]), wherein a first one of the plurality of field devices uses a first communication protocol that uses a first type of physical layer and a second one of the plurality of field devices uses a second communication protocol that uses a second type of physical layer, wherein the first type of physical layer and the second type of physical layer are different types of physical layers and wherein the first communication protocol is different than the second communication protocol (Sheriff – see Par. [0078, 0082-0094]); 
an input/output device coupled between the process controller and each of the plurality of field devices, the input/output device including (Sherriff – Fig. 1 shows I/O devices 26, 28, 29 coupled between the process controller 11 and the field devices 15-22, 23a-23c, 24a-24c.), 
(Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142.);
a head-end unit disposed on the base, the head-end unit including one or more input/output processor modules (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.); 
a first bus disposed on the base and communicatively coupled between the one or more input/output processor modules and an external device (Sherriff -  par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145 to which the process controller 120a may be connected (e.g., via the wired or wireless connection 118a shown in FIG. 2A).); 
a plurality of slots disposed on the base (Sherriff – a plurality of slots 149a disposed on the lower portion of the base 148.); 
a plurality of terminal blocks disposed on the base, each terminal block being communicatively coupled to a different one of the plurality of slots and wherein each terminal block accepts wiring to be used to communicatively couple the terminal block to one or more of the plurality of field devices (Sherriff –Fig. 2G & par. [0068-0069] disclose a plurality of terminal blocks 150a-l associated with, respectfully, each of the EMCs 110a-l, wherein each terminal block 150a-l is coupled to a field device 102a-l via wires 153a-l.);
 a second bus disposed on the base that communicatively couples the one or more input/output processor modules to each of the plurality of slots (Sheriff – see Figs. 3-5 & par. [0072-0095]); and 
(Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152 inserted into slots 149a coupled to termination blocks 150 & see Fig. 5.); 
wherein a first one of the marshalling units is associated with and performs communications with the first one of the field devices using the first type of physical layer and a second one of the marshalling units is associated with and performs communications with the second one of the field devices using the second type of physical layer, and wherein when the first one of the marshalling units is inserted into a first one of the slots, the terminal block associated with the first one of the slots accepts the first type of physical layer and wherein when the second one of the marshalling units is inserted into a second one of the slots, the terminal block associated with the second one of the slots accepts the second type of physical layer (Sheriff – see Figs. 3-5 & par. [0072-0095]).
	Sherriff fails to explicitly disclose each marshalling unit including a memory and a processor for performing communications.
	Neitzel discloses each marshalling unit including a memory and a processor for performing communications (Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Neitzel’s teachings with Sherriff’s teachings for the 

Referring to claim 74, Sherriff and Neitzel disclose the field device access system of claim 73, wherein the external device is a device in a monitoring system (Sheriff – see Par. [0046] disclosing the process control system 5 includes one or more operator workstations 71 that are communicatively connected to the data highway 10. Via the operator workstations 71, operators may view and monitor run-time operations of the process plant 5.).

Referring to claim 75, Sherriff and Neitzel disclose the field device access system of claim 73, wherein the external device is a device in an asset management system (Sheriff – see Par. [0035] disclosing an asset management system.).

Referring to claim 76, Sherriff and Neitzel disclose the field device access system of claim 73, wherein the external device is the process controller (Sheriff – see Fig. 5 showing process controller 120a.).

Referring to claim 77, Sherriff and Neitzel disclose the field device access system of claim 73, further including a further bus disposed on the base and communicatively coupled between the one or more input/output processor modules and the process controller (Sheriff – see Fig. 5 showing a bus 118a disposed on base 200 and coupled the processor modules 202, 202’ and process controller 120a.).

Referring to claim 78, Sherriff and Neitzel disclose the field device access system of claim 73, wherein the first one of the marshalling units performs communications with the first one of the field devices using the first type of physical layer and using an internet protocol communication protocol (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 79, Sherriff and Neitzel disclose the field device access system of claim 73, wherein the first one of the marshalling units performs communications with the first one of the field devices using the first type of physical layer and using a communication protocol that uses publish/subscribe messaging (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 80, Sherriff and Neitzel disclose the field device access system of claim 73, wherein the first one of the marshalling units performs communications with the first one of the field devices using the first type of physical layer and using a communication protocol that uses response/request commands (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 81, Sherriff and Neitzel disclose the field device access system of claim 73, wherein the first one of the marshalling units performs communications with the first one of the field devices using the first type of physical layer and using a communication protocol that uses device addressing within device messages (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 82, Sherriff discloses a field device access system for use in communicating with one or more field devices in a process plant, the field devices being coupled to a process controller and configured to perform control functions with the process plant, comprising: 
an input/output device coupled between the process controller and each of the plurality of field devices, the input/output device including (Sherriff – Fig. 1 shows I/O devices 26, 28, 29 coupled between the process controller 11 and the field devices 15-22, 23a-23c, 24a-24c.), 
a base (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142.); 
a head-end unit disposed on the base, the head-end unit including one or more input/output processor modules (Sherriff - par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145.); 
a first bus disposed on the base and communicatively coupled between the one or more input/output processor modules and an external device (Sherriff -  par. [0058] discloses In FIG. 2B, the electronic marshaling block or apparatus 140 includes an I/O card carrier 142 that supports one or more EMC I/O cards 145 to which the process controller 120a may be connected (e.g., via the wired or wireless connection 118a shown in FIG. 2A).); 
a plurality of slots disposed on the base (Sherriff – a plurality of slots 149a disposed on the lower portion of the base 148.); 
a plurality of terminal blocks disposed on the base, each terminal block being communicatively coupled to a different one of the plurality of slots and wherein each terminal block accepts wiring to be used to communicatively couple the terminal block to one or more of the plurality of field devices (Sherriff –Fig. 2G & par. [0068-0069] disclose a plurality of terminal blocks 150a-l associated with, respectfully, each of the EMCs 110a-l, wherein each terminal block 150a-l is coupled to a field device 102a-l via wires 153a-l.); 
a second bus disposed on the base that communicatively couples the one or more input/output processor modules to each of the plurality of slots (Sheriff – see Figs. 3-5 & par. [0072-0095]); and 
a plurality of marshalling units, wherein each of the plurality of marshalling units includes a memory and a processor for performing communications and wherein each of the plurality of marshalling units is insertable into one of the slots, such that, when inserted into one of the slots, a marshalling unit communicatively couples to one of the terminal blocks and to the second bus (Sherriff – Fig. 2B & par. [0058] disclose a plurality of EMCs 110a, 152 inserted into slots 149a coupled to termination blocks 150 & see Fig. 5.), wherein each of the marshalling units is associated with and performs communications with one or more field devices using a physical layer that supports internet protocol (IP) communications and performs communications with the one or more field devices using an IP communication protocol (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).
	Sherriff fails to explicitly disclose each marshalling unit including a memory and a processor for performing communications.
	Neitzel discloses each marshalling unit including a memory and a processor for performing communications (Neitzel – Fig. 2 shows a security module 200 having a memory and a processing unit 208.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Neitzel’s teachings with Sherriff’s teachings for the 

Referring to claim 83, Sherriff and Neitzel disclose the field device access system of claim 82, wherein the external device is a device in a monitoring system (Sheriff – see Par. [0046] disclosing the process control system 5 includes one or more operator workstations 71 that are communicatively connected to the data highway 10. Via the operator workstations 71, operators may view and monitor run-time operations of the process plant 5.).

Referring to claim 84, Sherriff and Neitzel disclose the field device access system of claim 82, wherein the external device is a device in an asset management system (Sheriff – see Par. [0035] disclosing an asset management system.).

Referring to claim 85, Sherriff and Neitzel disclose the field device access system of claim 82, wherein the external device is the process controller (Sheriff – see Fig. 5 showing process controller 120a.).

Referring to claim 86, Sherriff and Neitzel disclose the field device access system of claim 82, further including a further bus disposed on the base and communicatively coupled between the one or more input/output processor modules and the process controller (Sheriff – see Fig. 5 showing a bus 118a disposed on base 200 and coupled the processor modules 202, 202’ and process controller 120a.).

Referring to claim 87, Sherriff and Neitzel disclose the field device access system of claim 82, wherein at least one of the marshalling units communicates with the one or more field devices using an IP communication protocol that uses publish/subscribe messaging (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 88, Sherriff and Neitzel disclose the field device access system of claim 82, wherein at least one of the marshalling units performs communications with the one or more field devices using an IP communication protocol that uses response/request commands (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 89, Sherriff and Neitzel disclose the field device access system of claim 82, wherein at least one of the marshalling units performs communications with the one or more field devices using an IP communication protocol that uses device addressing within device messages (Sheriff – see Par. [0037, 0075, 0078, 0082-0085, 0092] disclosing Ethernet protocol.).

Referring to claim 90, Sherriff and Neitzel disclose the field device access system of claim 82, wherein the physical layer is one of an Ethernet physical layer or an advanced physical layer (APL) (Sheriff – see Par. [0037] disclosing Ethernet protocol.).


9.	Claims 5 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Erni et al. (US Pub. No. 2015/0127876 hereinafter “Erni”).
Referring to claim 5, Sherriff and Neitzel disclose the input/output device of claim 3, however, fail to explicitly disclose wherein the first communication protocol is a HART-IP communication protocol or an OPC UA communication protocol.
	Erni discloses the first communication protocol is a HART-IP communication protocol or an OPC UA communication protocol (Erni – see Par. [0131] disclosing the use of HART-IP protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Erni’s teachings with Sherriff and Neitzel’s teachings for the benefit of providing an apparatus and method to communicatively couple field devices to controllers in a process control system using a variety of different communication protocols (Erni – Par. [0006]).

Referring to claim 56, Sherriff and Neitzel disclose the input/output device of claim 53, however, fail to explicitly disclose wherein the first communication protocol is a HART-IP communication protocol.
Erni discloses the first communication protocol is a HART-IP communication protocol (Erni – see Par. [0131] disclosing the use of HART-IP protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Erni’s teachings with Sherriff and Neitzel’s teachings for the benefit of providing an apparatus and method to communicatively couple field devices to controllers in a process control system using a variety of different communication protocols (Erni – Par. [0006]).

Claims 9, 27, 40 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Swenson et al. (US Patent No. 7,580,409 hereinafter “Swenson”).
Referring to claim 9, Sherriff and Neitzel disclose the input/output device of claim 1, however, fail to explicitly disclose wherein the head-end unit includes a first switch conforming to the first physical layer and the marshalling unit includes a second switch conforming to the first physical layer.
	Swenson discloses a first switch conforming to the first physical layer and a second switch conforming to the first physical layer (Swenson – Abstract discloses a first switch coupled to a second switch and having a greater number of ports than the second switch is provided. An identifier of a port of the first switch is stored in a layer of the packet above the physical layer. The packet is then communicated between the first and second switches.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Swenson’s teachings with Sherriff and Neitzel’s teachings for the benefit of providing a system for communicating control information over one or more backplane connections between two or more entities (Swenson – col. 2, lines 12-14).

Referring to claim 27, Sherriff and Neitzel disclose the input/output device of claim 17, however, fail to explicitly disclose wherein the head-end unit includes a first switch for use on the first physical layer and one of the marshalling units is communicatively connected to the first switch via the second bus and includes a second switch for use on the first physical layer.
Swenson discloses a first switch conforming to the first physical layer and a second switch conforming to the first physical layer (Swenson – Abstract discloses a first switch coupled to a second switch and having a greater number of ports than the second switch is provided. An identifier of a port of the first switch is stored in a layer of the packet above the physical layer. The packet is then communicated between the first and second switches.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Swenson’s teachings with Sherriff and Neitzel’s teachings for the benefit of providing a system for communicating control information over one or more backplane connections between two or more entities (Swenson – col. 2, lines 12-14).

Referring to claim 40, Sherriff and Neitzel disclose the process control system of claim 29, fail to explicitly disclose wherein the head-end unit includes a first switch for use on the first physical layer and one of the marshalling units includes a second switch for use on the first physical layer.
Swenson discloses a first switch conforming to the first physical layer and a second switch conforming to the first physical layer (Swenson – Abstract discloses a first switch coupled to a second switch and having a greater number of ports than the second switch is provided. An identifier of a port of the first switch is stored in a layer of the packet above the physical layer. The packet is then communicated between the first and second switches.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Swenson’s teachings with Sherriff and Neitzel’s teachings for the benefit of providing a system for communicating control information over one or more backplane connections between two or more entities (Swenson – col. 2, lines 12-14).

Referring to claim 61, Sherriff and Neitzel disclose the input/output device of claim 52, however, fail to explicitly disclose wherein the head-end unit includes a first switch conforming 
Swenson discloses a first switch conforming to the first physical layer and a second switch conforming to the first physical layer (Swenson – Abstract discloses a first switch coupled to a second switch and having a greater number of ports than the second switch is provided. An identifier of a port of the first switch is stored in a layer of the packet above the physical layer. The packet is then communicated between the first and second switches.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Swenson’s teachings with Sherriff and Neitzel’s teachings for the benefit of providing a system for communicating control information over one or more backplane connections between two or more entities (Swenson – col. 2, lines 12-14).

11.	Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Elsterer et al. (US Pub. No. 2013/0070717 hereinafter “Elsterer”).
Referring to claim 57, Sherriff and Neitzel disclose the input/output device of claim 53, fail to explicitly disclose wherein the first communication protocol is an OPC UA communication protocol.
	Elsterer discloses the first communication protocol is an OPC UA communication protocol (Elsterer – Abstract discloses utilizing an OPC-UA communication protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Elsterer’s teachings with Sherriff and Neitzel’s teachings for the benefit of the communication protocol guaranteeing that the data interchange occurs as a function of the assigned priority values, with the result that the data can be .

12.	Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Gill ("Ethernet moves closer to process controls", Control Engineering Europe, September 30, 2018 hereinafter “Gill”).
Referring to claim 58, Sherriff and Neitzel disclose the input/output device of claim 52, however, fail to explicitly disclose wherein the first type of physical layer is an advanced physical layer (APL) physical layer.
	Gill discloses the first type of physical layer is an advanced physical layer (APL) physical layer (Gill – Page 2, APL technology and ecosystem: APL is a ruggedized, two-wire, loop-powered Ethernet physical layer.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gill’s teachings with Sherriff and Neitzel’s teachings for the benefit of enabling a direct connection of field devices to Ethernet-based systems to enable a convergence of operations technology (OT) and information technology (IT) systems (Gill – Page 2, APL technology and ecosystem).

13.	Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Sherriff in view of Neitzel, and further in view of Gross, IV et al. (US Pub. No. 2015/0009995 hereinafter “Gross”).
Referring to claim 68, Sherriff and Neitzel disclose the input/output device of claim 65, however, fail to explicitly disclose wherein the first one of the marshalling units tunnels communication packets configured according to the second communication protocol within 
Gross discloses tunneling communication packets configured according to the second communication protocol within communication packets of the first communication protocol over the first type of physical layer (Gross – Par. [0060] discloses tunneling by encapsulating a data packet that includes a header of a first communication protocol with a header of a second communication protocol in order to transmit the data packet over a delivery network that implements the second communication protocol. A tunnel is deemed established when two network nodes of the delivery network are set up to deliver packets from a first of the two network nodes to a second of the two network nodes using the encapsulating protocol.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include Gross’ teachings with Sherriff and Neitzel’s teachings for the benefit of providing a novel method of tunneling data packets (Gross – par. [0005]).

Conclusion
14.	Claims 1-90 are rejected.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art 
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/Farley Abad/Primary Examiner, Art Unit 2181